Citation Nr: 0510655	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  02-09 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for back disability.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the veteran's July 2000 claim for 
service connection was submitted to the RO by Disabled 
American Veterans (DAV).  By letter dated in August 2004, the 
RO informed the veteran that there was no paperwork of record 
designating DAV, or any other service organization, as his 
representative.  The RO also forwarded VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, affording the veteran the opportunity to 
appoint a representative.  The veteran has not responded to 
this letter.  Therefore, the Board has concluded that he does 
not desire to be represented in this appeal.


FINDING OF FACT

A chronic disability of the veteran's back was not present in 
service or until many years thereafter, and no current 
disability of the veteran's back is etiologically related to 
service.


CONCLUSION OF LAW

Entitlement to service connection for back disability is not 
established.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."Id. at 121.

With respect to the veteran's claim for service connection, 
the record reflects that through an August 2004 letter, the 
veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  VA specifically informed 
the veteran that he should submit any pertinent evidence in 
his possession.  

After notice was provided, the veteran was provided ample 
time to submit or identify pertinent evidence.  After 
compliance with the notice requirements of the VCAA and the 
implementing regulations, the RO readjudicated the veteran's 
claim in December 2004.  There is no indication in the record 
or reason to believe that its decision would have been 
different had the claim not been initially adjudicated prior 
to the provision of the required notice.  Therefore, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations and 
that any procedural errors in the timing of the notice and 
the RO's consideration of the claim were insignificant and 
non prejudicial to the veteran.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini, supra; Bernard v. Brown, 
4 Vet. App. 384 (1993).

The record also reflects that VA assisted the veteran by 
obtaining available service medical records and post-service 
treatment records.  Neither the veteran nor his 
representative has identified any available, outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such available evidence or 
information.  The Board acknowledges that the veteran has not 
been afforded a VA examination to determine the etiology of 
his current back disability.  For the reasons explained 
below, the Board has determined that VA has no obligation to 
provide such an examination in this case.  In sum, the Board 
is satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  

Accordingly, the Board will address the merits of the 
veteran's claim. 

Factual Background

The veteran served on active duty from November 1982 to 
November 1986.  An April 1983 service medical record notes 
the veteran's complaints of pain and stiffness in his neck 
for three days.  The veteran reported that he was jumping out 
of a tower when one of the parachute cords caught and jerked 
his head.  Examination revealed tenderness between the left 
shoulder blade and the spinal column.  The assessment was 
trapezius muscle strain.  The veteran did not undergo a 
separation examination.

A September 1987 re-enlistment examination report is negative 
for complaints or findings related to back or neck 
disability.  Clinical evaluation of the spine was negative.  

A September 1997 VA X-ray report notes findings of mild 
spondylosis in the lower lumbar region.  Disc abnormality 
could not be ruled out.  There was no evidence of recent 
fracture.

A December 1998 treatment record from Bristol Regional 
Medical Center notes the veteran's complaints of low back and 
left leg pain since a work-related injury in October 1998.  
Specifically, the veteran stated that he worked as a welder, 
and his back pain began while lifting "heavy slider-rails 
and cross-members."  However, the examiner also noted that 
the veteran also had a history of resolving low back pain 
episodes without radicular complaints prior to October 1998.  
Upon examination, range of motion was limited.  The 
assessment was lumbar strain, rule out herniated nucleus 
pulposus.  A lumbar myelogram in December 1998 revealed disc 
protrusions in the lumbar spine.  A January 1999 treatment 
record from Bristol Regional Medical Center notes the 
veteran's ongoing complaints of back and left leg pain, with 
some improvement.  The assessment was lumbar strain of 
October 1998 superimposed upon previous history of lumbar 
problems.

A May 2000 VA X-ray report notes findings of spondylosis in 
the lower lumbar region and some disc abnormality in the 
lumbosacral spine; however, the examiner noted that the X-ray 
study was suboptimal with some limitation.  VA domiciliary 
progress notes document the veteran's complaints of low back 
pain with radiation to the left leg in June and July 2000.

The veteran submitted a claim for service connection for 
degenerative disc disease in July 2000.  He indicated that 
this disability began in 1996.

A January 2001 VA outpatient treatment record notes the 
veteran's report of a three year history of back pain with 
radiation to the left lower extremity.  The examiner noted 
that a November 2000 MRI scan revealed central disc 
protrusion and degenerative changes at L4-5.  Upon 
examination, range of motion was painful.  The impression was 
chronic low back and left lower extremity pain with mixed 
mechanical and radicular features.  

In February 2001, the veteran requested that his claim for 
service connection be amended to entitlement to service 
connection for back disability.  

A February 2001 VA outpatient treatment record notes that the 
veteran had a steroid injection for his low back pain with 
radiation to the left lower extremity.  A June 2001 VA 
outpatient treatment record notes the veteran's complaints of 
significant back pain.  The examiner's impression was that 
the veteran suffered from discogenic low back pain, most 
likely related to an annular tear at the L4-5 level.  It was 
recommended that a lumbar corset be issued.

In a statement received by the RO in September 2001, the 
veteran maintained that his service medical records were 
incomplete.  Specifically, the veteran maintained that he was 
treated for back disability at both Ft. Benning and in Korea.

VA treatment records note that the veteran underwent an 
intradiscal electrothermal annuloplast of the L4-5 disc in 
March 2002.  An April 2002 VA outpatient treatment record 
notes the veteran's continued complaints of low back pain.  
The veteran reported that he injured his back when he lifted 
a heavy object five years earlier.  A June 2002 VA outpatient 
treatment record notes the veteran's four year history of low 
back pain secondary to L4-5 disc herniation.  The veteran 
complained that he continued to have significant pain.  A 
September 2002 VA outpatient treatment record notes the 
veteran's history of back pain for four to five years.  It 
was noted that the veteran was being considered for surgery. 

In October 2002, the Service Department indicated that all 
available service medical records for the veteran had been 
provided.

In September 2004, Martin Army Community Hospital at Ft. 
Benning, Georgia, informed the RO that they had no records 
pertaining to the veteran.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as degenerative joint disease (arthritis), 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such diseases 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
initially diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

After a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for back 
disability.  

The veteran's service medical records are negative for any 
finding or diagnosis of a low back disorder.  A September 
1987 re-enlistment examination report is negative for 
complaints or findings of back disability; clinical 
evaluation of the spine was normal.

The veteran is currently diagnosed with chronic lower back 
pain secondary to L4-5 disc protrusion; however, the first 
medical evidence of back disability, as noted above, is many 
years after the veteran's discharge.  Specifically, a 
September 1997 VA X-ray report notes findings of mild 
spondylosis in the lower lumbar region; disc abnormality 
could not be ruled out.  Thereafter, a December 1998 private 
treatment record notes the veteran's complaints of low back 
and left leg pain since a work-related injury in October 
1998; the assessment was lumbar strain.  The evidence of 
record is negative for any medical opinion that the veteran's 
current back disability is related to his military service.

The Board finds that no additional development, to include a 
medical examination and/or opinion, is warranted based on the 
facts of this case.  In Paralyzed Veterans of America, et. 
al., v. Secretary of Veterans Affairs, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that 38 C.F.R. § 3.159(c)(4)(i) 
contains a requirement that the claimant establish that he or 
she has suffered an event, injury, or disease in service in 
order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  In the case at 
hand, the veteran asserts that his currently diagnosed back 
disability was incurred during his military service in the 
early 1980s.  His service medical records make no reference 
to a back disability, although the records do document other 
treatment that he received at that time.  Therefore, the 
Board finds that the veteran's statements regarding treatment 
for a back disability during service are not credible.  There 
is no medical evidence of complaints or findings of back 
disability prior to September 1997; therefore, the Board 
finds that a medical opinion is not necessary to decide this 
claim, in that any such opinion could not establish the 
existence of the claimed in-service injury.  See also Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is not 
required to accept a medical opinion that is based on the 
veteran's recitation of medical history).

The Board recognizes that the veteran was seen on one 
occasion during his military service with complaints of neck 
pain.  However, subsequent service medical records as well as 
post-service treatment records are negative for any finding 
or diagnosis related to neck disability.  Furthermore, there 
is no medical evidence of record linking the veteran's 
inservice neck complaints to his current low back problems.

Finally, the Board notes that while the veteran apparently 
believes that his back disability is related to his military 
service, as a layperson, he is not competent to render a 
medical diagnosis or opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds, therefore, that the clear preponderance of 
the evidence of record is against the veteran's claim of 
entitlement to service connection for back disability.


ORDER

Entitlement to service connection for back disability is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


